Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed September 7th, 2021 has overcome the objection to Claim 11.

Response to Arguments
Applicant's arguments filed September 7th, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Claus et al. (US 2015/0029178 A1; hereafter: Claus) does not teach the limitation “reconstructing a 3D intermediate data set of a reconstruction region that is larger than the region of interest”. Applicant asserts that since Claus specifically teaches against using a larger reconstruction region, Claus does not teach the limitation as recited in Claim 1. Examiner respectfully disagrees. While Claus does teach that selecting a larger region of interest may be detrimental and teaches against larger regions, the language of Claus suggests regions of different sizes may be selected for reconstruction. More specifically,  Claus suggests and implies that one may choose a reconstruction region larger than the desired region of interest. Therefore, Claus teaches “reconstructing a 3D intermediate data set of a reconstruction region that is larger than the region of interest”.
Applicant further argues that the combination of Claus and Xu (US 2021/0056688 A1; hereafter: Xu) does not teach the limitation “calculating first binary metal masks for reach 2D projection image of the multiple 2D projection images using a trained artificial intelligence segmentation algorithm”. Applicant asserts that Xu only teaches using a trained artificial intelligence algorithm to generate Xu teaches that it is known and commonly practiced in the art for a trained artificial intelligence algorithm to be used to identify metal artifacts in images. Claus teaches that calculating a metal mask to identify a metal artifact is known in the art. It would have been obvious to a person having ordinary skill in the art to identify metal artifacts in images by using a trained artificial intelligence algorithm to calculate metal binary masks. Therefore, Claus in combination with Xu teaches the limitation of “calculating first binary metal masks for each 2D projection image of the multiple 2D projection images using a trained artificial intelligence segmentation algorithm”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Claus, and further in view of Xu.
Regarding Claim 1, Claus teaches: a computer-implemented method for segmenting metal objects in multiple two-dimensional (2D) projection images acquired using different projection geometries, each projection image of the multiple 2D projection images showing a region of interest, wherein a three-dimensional (3D) x-ray image is reconstructed from the 2D projection images in the region of interest (Figures 1, and 4-5; ¶18: “The approaches discussed herein use a 3D metal mask (i.e., a map of metal locations in reconstructed 3D volume) and a corresponding set of 2D metal masks (i.e., a mpa of metal objects within each of the projection images).”), the method comprising: calculating first binary metal masks for each 2D projection image of the multiple 2D projection images (Figure 1: element 102, 104, and 106; ¶19: “a sequence of steps may be performed in which: a metal mask 106 is identified (block 104) in a set of acquired projection images 102”). 
However Claus does not explicitly teach that the binary metal masks for the 2D projection images are calculated using a trained artificial intelligence segmentation algorithm.
In a related art, Xu teaches using a trained artificial intelligence segmentation algorithm (Figure 1: element 32, 34, and 42; ¶21: “Thus, applying the neural network 32 to the uncorrected X-ray image 30 operates to generate a metal artifact image 34, which contains the metal artifact content of the uncorrected X-ray image”) for the purpose of automating the accurate calculation and extraction of metal artifact components in an image.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Claus with the above teachings of Xu in order to incorporate an artificial intelligence segmentation algorithm or neural network with the segmentation of metal artifacts. The motivation in doing so would lie in the automated and accurate generation of metal masks.
Claus, in view of Xu teaches: reconstructing a 3D intermediate data set (Claus: ¶43: “two-dimensional mask(s) 184 derived from the respective projection images 102 are combined in three-dimensional space and refined to form the metal mask(s) 106.”) of a reconstruction region that is larger than the region of interest (Claus: ¶34: “In step 104, where the metal mask 106 in the projection images 102 is identified, selecting a region or regions (i.e., masks or masks 106) that are too large or too small may have a negative impact on the achieved image quality.”; the implication here is that a reconstruction region that is larger than the user’s desired region of interest can be selected), the reconstructing comprising determining, for each voxel of the 3D intermediate data set, as a metal value, a number of first binary metal masks showing metal in a pixel associated with a ray crossing the respective voxel (Claus: ¶43: “two-dimensional mask(s) 184 derived from the respective projection images 102 are combined in three-dimensional space and refined to form the metal mask(s) 106.”; Claus 43: “in the back projection step information is collected at each voxel indicating, for example, how many back projected views show valid data at this location, how many views show the presence of a metal object (i.e., the corresponding pixel in the projection view is labeled as “metal”), etc.”); determining a 3D binary metal mask, in which a voxel shows metal when the metal value is larger than a threshold value and no metal in all other cases (Claus: ¶43: “Through this combination step 194 the information from the back projection step is used to obtain 3D metal mask 196 based on the individual metal masks 184”; Claus: ¶45: “To accommodate such errors in the tentative metal masks 184, a rule may be designed (as part of combination step 194) for classifying a voxel as “metal” or “background” in such a manner that a voxel is labeled “metal” if a majority or threshold percentage (i.e., >x%) of projection images 102 indicates “metal” at that location.”); and determining second binary metal masks for each 2D projection image of the multiple 2D projection images, the determining of the second binary metal masks comprising forward projecting the 3D binary metal mask using the respective projection geometries (Claus: ¶43: “A final step in the consolidation of the tentative metal masks 184 is the reprojection (block 198) of the 3D metal mask 196, thereby creating a sequence of 2D metal masks 106 in the projection domain.”). 
Regarding Claim 2, Claus, in view of Xu, teaches: the method of claim 1, wherein the second binary metal masks are used for metal artifact reduction in the 3D x-ray image (Claus: ¶16: “The present disclosure relates to approaches that may be employed to reduce image artifacts, such as approaches for metal artifact reduction (MAR), in the reconstruction of volumetric images from X-ray projection images.”).
Regarding Claim 3, Claus, in view of Xu, teaches: the method of claim 2, wherein the second binary metal masks are used for metal artifact reduction in the 3D x-ray image using an inpainting algorithm for pixels showing a metal object according to the second binary metal mask (Claus: ¶19: “projection image data 102 is interpolated (block 108) using the metal mask 106; an image reconstruction process (block 114) is performed on the interpolated projection images 110 to generate an image volume 116 that is free or substantially free of metal”).
Regarding Claim 4, Claus, in view of Xu, teaches: the method of claim 1, where, for each voxel of the 3D intermediate data set, a contribution value describing the number of first binary metal masks having a pixel associated with a ray crossing the voxel is additionally determined (Claus 43: “in the back projection step information is collected at each voxel indicating, for example, how many back projected views show valid data at this location, how many views show the presence of a metal object (i.e., the corresponding pixel in the projection view is labeled as “metal”), etc.”), and wherein the threshold value for each voxel is chosen depending on the contribution value (Claus: ¶45: “In one embodiment, this combination step is implemented as a thresholding operation, where the threshold may be locally varying based on various aspect of the collected information during the backprojection (e.g., penetration, number of views with valid data, etc.). In one embodiment, the threshold is a fixed percentage x of the total number of acquired projection views.”).
Regarding Claim 5, Claus, in view of Xu, teaches: the method of claim 4, further comprising determining the threshold value, the determining of the threshold value comprising multiplying a threshold factor larger than 0.8 and smaller than one with the contribution value (Claus: ¶45: “In one embodiment, the threshold is a fixed percentage x of the total number of acquired projection views.”; fixed percentage x is consistent with threshold factor, and x encompasses the 0.8 to 1 range.; Claus: ¶76: “The threshold value may, in one embodiment, be set equal to the maximum value of the reconstructed metal value outside of the 3D metal mask 196, thereby completely eliminating the streaks. Alternatively, the threshold value may be set to some scaled version of the maximum value outside of the metal mask”).
Regarding Claim 6, Claus, in view of Xu, teaches: the method of claim 4, wherein the reconstruction region is chosen such that a defined minimum of the contribution value over all voxels is complied with (See entirety of Claus: ¶34; selecting a region based on minimum contribution value ensures that the metal artifact is captured. ¶34 of Claus suggests that an appropriate region size must be selected so that the metal artifact is captured without extending too far past the artifact, which is consistent with selecting a region based on contribution values that are based on metal artifacts).
Regarding Claim 7, Claus, in view of Xu, teaches: the method of claim 1, wherein a convolutional neural network is used as the artificial intelligence segmentation algorithm (Xu: ¶28: “In an illustrative example, the neural network 32 is a modified VGG network of the convolutional neural network (CNN) type”).
Regarding Claim 8, Claus, in view of Xu, teaches: the method of claim 7, wherein the convolutional neural network is a u-net (Xu: ¶28: “In an illustrative example, the neural network 32 is a modified VGG network of the convolutional neural network (CNN) type”; it is implied that other types of convolutional neural networks can be used including a u-net, which is known and practiced in the art, and would have been available as an alternative to achieve a predictable result.).
Regarding Claim 9, Claim 9 recites a device that implements the method of Claim 1. Therefore, the rejection of Claim 1 is equally applied here. (See Claus: Figure 2: element 150 for evaluation device)
Regarding Claim 10, Claus, in view of Xu, teaches: the evaluation device of Claim 9, wherein the evaluation device is or is part of an x-ray imaging device (Claus: Figure 2: element 130 for x-ray imaging device), the computing device is a control device of the x-ray imaging device, or a combination thereof (Claus: Figure 2: element 144 and 150 for x-ray imaging device and control device).
Regarding Claims 11-18, Claims 11-18 recite a non-transitory computer-readable storage medium that stores instructions that, when executed, implements the method of Claims 1-8. Therefore, the rejections of Claims 1-8 is equally applied here. (See Claus: ¶7, 28, and 32)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668